Citation Nr: 1216013	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  08-14 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a compensable evaluation for left ear hearing loss.  

2.  Entitlement to an evaluation in excess of 20 percent for a retained metallic foreign body in the right midfoot with pronation and a residual scar.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which in part, denied entitlement to a compensable disability rating for left ear hearing loss.  

In March 2010 the Board rendered a decision on the Veteran's claim.  In September 2011 the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision with respect to the issue involving an increased disability rating for left ear hearing loss and remanded the case.  

A May 2010 RO rating decision, in part, denied entitlement to an increased rating for the Veteran's service-connected right foot disability.  The Veteran timely perfected an appeal of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a compensable evaluation for his service-connected left ear hearing loss.  The Court has remanded this issue for additional examination and consideration pursuant to Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (holding that the VA examiner must describe the functional effects of a hearing disability in the examination report). 

With respect to the issue involving the evaluation assigned for the service-connected right foot disability, the Veteran's attorney has requested additional development and consideration of the application of a higher disability evaluation based on functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 , 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's recent VA medical treatment records for the period from November 2010 to the present.  

2.  Schedule the Veteran for a VA audiology examination to determine the severity of his service-connected left ear hearing loss.  The report of examination is to include a detailed account of all manifestations of left ear hearing loss found to be present.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically:  

(a) The results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz; provide the puretone threshold average; and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  

(b) The examiner must also describe the functional effects of the Veteran's service-connected left ear hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

The claims folder and a copy of this remand must be made available and reviewed by the examiner.  In this respect, any relevant medical records contained in the Virtual VA eFolder must be made available to the examiner.  

The examiner must provide a complete rationale for all conclusions reached.

3.  Schedule the Veteran for the appropriate VA examination(s) to determine the present severity of the retained metallic foreign body in the right midfoot with pronation and a residual scar. The examination report should include a detailed account of all right foot and scar pathology found to be present. All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. The examiner should: 

(a) Conduct range of motion studies in the right foot and ankle, including after repetitive movement accounting for any limitations due to pain, weakness, fatigability, or incoordination. 

(b) The examiner should provide a description of the effect, if any, of the Veteran's pain on the function and movement of his spine.  See DeLuca v. Brown, 8 Vet. App. 202   (1995). 

The claims folder and a copy of this remand must be made available and reviewed by the examiner.  In this respect, any relevant medical records contained in the Virtual VA eFolder must be made available to the examiner.

The examiner must provide a complete rationale for all conclusions reached.

4.  Review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the examination reports do not include adequate responses to the opinions requested, it must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

5.  Then readjudicate the Veteran's claims for increased disability ratings.  Specifically consider if extraschedular consideration is warranted.  If either of the benefits sought remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review, if appropriate.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of 

Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

